Title: From Alexander Hamilton to Abraham Wilkerson, [24 March 1791]
From: Hamilton, Alexander
To: Wilkerson, Abraham


[Philadelphia, March 24, 1791]
Sir
I left in the hands of Robert Troupe Esquire all the papers relative to the business of Mr. Charles Godwin which he was directed to deliver to you, in conformity to Mr. Godwin’s request. If you have not yet received the papers, you may have them by applying to Mr. Troupe. I am   Sir   Your Obed. &   hum. Servt
A. Hamilton
March 24, 1791
Mr. Abraham Wilkerson
